t c summary opinion united_states tax_court thomas g rose sr and cheryl g rose petitioners v commissioner of internal revenue respondent docket no 15061-10s filed date vincent f heuser jr for petitioners diana n wells for respondent ruwe judge this case was heard pursuant to the provisions of section of the internal_revenue_code in effect when the petition was filed pursuant to sec_7463 the decision to 1unless otherwise indicated all section references are to the internal_revenue_code as amended and in effect for the years at issue and all rule references are to the tax_court rules_of_practice and procedure be entered is not reviewable by any other court and this opinion shall not be treated as precedent for any other case respondent determined deficiencies of dollar_figure and dollar_figure in petitioners’ federal income taxes for and respectively the only issue for decision is whether petitioners are entitled to mortgage interest deductions of dollar_figure and dollar_figure for the taxable years and respectively related to real_estate in fort myers beach florida background some of the facts have been stipulated and are so found the stipulation of facts and the attached exhibits are incorporated herein by this reference at the time the petition was filed petitioners resided in kentucky in late petitioners began searching for property along the florida coastline upon which they could build a vacation house in date petitioners entered into a contract for the purchase of beachfront property in fort myers beach florida for dollar_figure property at the time that petitioners entered into the contract there was an existing house on the property petitioners purchased the property in order to build a new house on the lot and not because they intended to make use of the existing house the purchase contract provided that the existing house would be torn down and completely removed from the property before the closing date petitioners borrowed dollar_figure from fifth third mortgage co to facilitate their purchase of the property the loan was secured_by a mortgage on the property on date the parties closed on the purchase of the property at the time of closing the demolition work had been completed and the property consisted of a vacant lot in order to build a new house on the property petitioners were required to obtain a construction permit from the florida department of environmental protection department the department requires the completion of a lengthy permitting process whenever someone seeks to build on beachfront property the process requires that applicants exhibit that the proposed building meets hurricane and flood standards among other requirements as part of this lengthy process petitioners were required to submit numerous items to the department including detailed survey work and core drilling samples during after the existing house had been demolished petitioners had the required survey work done and core samples taken additionally during petitioners began working with a team of building professionals that included architects engineers and designers that work continued during the time petitioners were readying their permit application as part of the process of building a new house on the property petitioners contacted damon warfel president of damon custom structures inc dcs about performing the construction work by early date petitioners had entered into a preliminary administration and coordination agreement with dcs the purpose of the agreement was to coordinate the work that was being done by the project’s architects engineers designers and any other members of petitioners’ permitting team in furtherance of their duties the architect and engineer members of the permitting team prepared detailed construction and site plans for petitioners’ and dcs’ use during and as part of their agreement dcs agreed to aid petitioners in acquiring approval from the department to build a single-family residence on the property after the agreement was signed dcs instructed members of petitioners’ permitting team to continue with their preparatory activities so that the application_for a building permit could be assembled and submitted to the department for approval the permitting team’s activities continued at least until the time at which the application became complete on date petitioners filed the application_for a permit for construction application with the department before the application was filed petitioners completed the lengthy process of satisfying the various documentary requirements that the department mandated should accompany an initial permit application petitioners were required to submit numerous items to the department along with their initial application including but not limited to evidence of ownership and a legal description of the property written evidence from an appropriate governmental agency indicating that the proposed construction would not contravene setback requirements or zoning codes engineering design computations for any waste discharge two copies of a signed and sealed survey of the property two copies of detailed final construction plans signed by a licensed engineer or architect two copies of a dimensioned detailed site and grading plan and two copies of detailed planting plans the work necessary to satisfy the permit application’s documentary requirements began in before the signing of the dcs preliminary administration and coordination agreement and continued throughout on date petitioners signed a form titled damon custom structures inc owner contractor building contract the building contract reflected the particulars involved with the construction of the planned residence as had been determined by the previous efforts of petitioners and their architects engineers interior designers and landscape design specialists the contract also provided that its enforceability was contingent on petitioners’ ability to procure construction financing for the project on terms that petitioners found acceptable the final price for the work to be performed by dcs under the contract was dollar_figure petitioners were notified that the department considered their application to be complete as of date after petitioners submitted their permit application the department contacted them on several occasions in the following months to clarify various issues with their application the department’s requests for clarification led to the permitting process taking longer than initially expected one of the key issues the department inquired about dealt with making sure that the lighting on the house would meet the department’s turtle nesting requirements the department wanted to determine that the lighting scheme for the project would not interfere with sea turtle nesting and hatchling turtles petitioners complied with the department’s continued requests for clarification and waived several of the department’s own mandatory decision deadlines on the basis of their understanding that the application would be denied if they failed to cooperate and allow the department the additional time the department ultimately granted petitioners a construction permit on date almost years from the date petitioners purchased the property in order for petitioners to proceed with their plans to build a residence on the property it was necessary for them to secure an additional bank loan to cover the construction costs however the residential real_estate market in florida had changed significantly between the time that petitioners purchased the property and the date on which the construction permit was granted due to the realities of a constrained credit market petitioners were unable to secure financing that would allow them to proceed with the completion of their plan to build a residence on the property on date petitioners sold the property for dollar_figure as a result petitioners suffered an dollar_figure loss on the property within years from its purchase petitioners filed joint federal_income_tax returns for the taxable years and on their returns petitioners deducted dollar_figure and dollar_figure in home mortgage interest for the taxable years and respectively respondent determined that the interest_expense deductions claimed for the property were not qualified_residence_interest and as a result determined deficiencies of dollar_figure and dollar_figure in petitioners’ federal income taxes for and respectively discussion sec_163 allows a deduction for all interest_paid or accrued within the taxable_year on indebtedness joseph v commissioner tcmemo_2005_169 sec_163 however provides that in the case of a taxpayer other than a corporation no deduction is allowed for personal_interest however qualified_residence_interest is excluded from the definition of personal_interest and thus is deductible under sec_163 see sec_163 qualified_residence_interest is any interest that is paid_or_accrued during the taxable_year on acquisition_indebtedness or home_equity_indebtedness see sec_163 acquisition_indebtedness is any indebtedness secured_by the qualified_residence of the taxpayer and incurred in acquiring constructing or substantially improving the qualified_residence see sec_163 sec_163 defines a qualified_residence as the principal_residence within the meaning of sec_121 of the taxpayer and other residence of the taxpayer which is selected by the taxpayer for purposes of this subsection for the taxable_year and which is used by the taxpayer as a residence within the meaning of sec_280a for a dwelling_unit to qualify as a residence pursuant to sec_280a the taxpayer must use it for the greater of days or percent of the number of days during the taxable_year for which the unit is rented at a fair rental price sec_280a however if the taxpayer does not rent the dwelling_unit at any time during a taxable_year the unit may be treated as a residence for the taxable_year notwithstanding sec_280a sec_163 it is undisputed that petitioners never completed the construction of a residence on the property we have previously found that interest_paid by a taxpayer in relation to a vacant lot which she and her husband owned and on which they camped yearly was not qualified_residence_interest within the meaning of sec_163 because the interest was not paid on a principal or second residence see garrison v commissioner tcmemo_1994_200 affd without published opinion 67_f3d_299 6th cir however the fact that there was no residence or dwelling_unit on petitioners’ property during the taxable years and does not end our inquiry pursuant to sec_1_163-10t temporary income_tax regs fed reg date a taxpayer may treat a residence that is under construction as a qualified_residence for a period of up to months if the residence becomes a qualified_residence as of the time that the residence is ready for occupancy the sec_1_163-10t temporary income_tax regs fed reg date provides residence under construction -- i in general--a taxpayer may treat a residence under construction as a qualified_residence for a period of up to months but only if the residence becomes a qualified_residence without regard to this paragraph p i as of the time that the residence is ready for occupancy example in sec_1_163-10t temporary income_tax regs supra clarifies that a taxpayer may treat a residence under construction as his or her second residence for up to months commencing on or after the date that construction is begun we have found that petitioners purchased the property with the intention of constructing a qualified_residence and that their actions regarding the property during the years and were in furtherance of that goal sec_1_163-10t temporary income_tax regs supra provides ii example --x owns a residential lot suitable for the construction of a vacation home on date x obtains a mortgage secured_by the lot and any property to be constructed on the lot on date x begins construction of a residence on the lot the residence is ready for occupancy on date the residence is used as a residence within the meaning of paragraph p iii of this section during and x elects to treat the residence as his second residence for the period date through date since the residence under construction is a qualified_residence as of the first day that the residence is ready for occupancy date sic x may treat the residence as his second residence under paragraph p i of this section for up to months of the period during which the residence is under construction commencing on or after the date that construction is begun date if x treats the residence under construction as x’s second residence beginning on date the residence under construction would cease to qualify as a qualified_residence under paragraph p i on date the residence’s status as a qualified_residence for future periods would be determined without regard to paragraph p i of this section the issues we must decide are whether the residence was under construction during the taxable years at issue and if so whether the fact that events occurred after the taxable years in issue that prevented the completion of construction of a qualified_residence should disqualify the interest_deduction for prior years under construction the term under construction is not defined in sec_163 or by sec_1_163-10t temporary income_tax regs supra or any other related section of the regulations as such we must decide its proper interpretation petitioners contend that the term under construction is broad enough to include their work done in applying for permits doing preparatory measurements surveying drawing plans and causing the existing house to be demolished and the site cleared petitioners encourage us to hold that the work on the property was part of the construction process and that this process began in respondent contends that we should interpret under construction much more narrowly by requiring petitioners to have begun the physical building process before being entitled to claim a home mortgage interest_deduction respondent claims that petitioners’ preliminary site work as part of the permitting process does not constitute construction for the purposes of sec_1_163-10t temporary income_tax regs supra because construction requires the act of building or putting parts together see black’s law dictionary 9th ed in order to determine the proper meaning attributable to the term under construction it is useful to consult the meanings ordinarily given to those words see 513_us_179 construction is defined as the act or process of constructing webster’s new world college dictionary 4th ed emphasis added the american heritage dictionary 2d college ed furthermore the applicable definition of under defines the word as in the process of in fact one of the examples given following the definition is under construction webster’s third new international dictionary see also the american heritage dictionary 2d college ed the definitions commonly attributed to both under and construction acknowledge that the terms can be read as being broad enough to encompass the entire process of construction and not simply the physical assembly of building materials therefore the question becomes whether petitioners’ activities during and amounted to the commencement of the process of construction rather than merely preparatory activities the record indicates that in early petitioners purchased the property and caused the demolition of the existing house although the house was leveled and the lot was cleared before petitioners received legal_title to the property in date the work would not have occurred had petitioners not bargained for it in the purchase and sale agreement for all practical purposes petitioners were responsible for the demolition work and it came about as a direct result of their purchasing the property the fact that petitioners did not hold legal_title to the property at the time that the work occurred does not negate its relevance to our inquiry especially given the real_property laws of the state of florida at the time the actual demolition and cleanup work took place with respect to the property petitioners were possessors of equitable_title as such petitioners were the beneficial owners of the property when the demolition of the existing house took place therefore we find that by causing an entire house to be demolished and by clearing the lot so that it would be suitable for a new residence petitioners undertook significant steps in the process of constructing their vacation house as early as date 4the doctrine_of equitable conversion has become thoroughly ingrained and embedded in florida real_estate law fla dept of revenue v mesmer so 2d fla dist ct app the doctrine_of equitable conversion becomes operative upon entry of an agreement to convey title to realty id the vendee immediately becomes the beneficial_owner and the vendor retains only naked legal_title as security for payment of the purchase_price id such steps have been recognized as the beginning of construction in addition to the demolition work on the existing house petitioners also completed extensive planning and preparatory work as part of the construction permitting process in petitioners had survey work and core drilling done on the property to satisfy permitting requirements petitioners also 5when discussing the enactment of sec_189 dealing with the deductibility of construction_period interest the congressional committee stated the conferees understand that the construction_period commences with the date on which the construction of a building or other improvement begins and ends on the date that the building or improvement is ready to be placed_in_service or is ready to be held_for_sale generally the construction_period will be considered to have commenced when land preparations and improvements such as clearing grading excavation and filling are undertaken however the construction_period will not be considered to have commenced solely because clearing or grading work is undertaken or drainage ditches are dug if such work is undertaken primarily for the maintenance or preservation of raw land and existing structures and is not an integral part of a plan for the construction of new or substantially renovated buildings and improvements in the case of the demolition of existing structures where the construction_period has not otherwise commenced the construction_period is considered to commence when demolition begins if the demolition is undertaken to prepare the site for construction the construction_period will not be considered to commence solely because of the demolition of existing structures if the demolition is not undertaken as part of a plan for the construction of new or substantially renovated buildings or improvements h conf rept pincite 1982_2_cb_600 emphasis added entered into a contract with dcs during so that it could coordinate and administer their ongoing permitting efforts as a part of that agreement dcs agreed to arrange the work that was being done by the architects engineers designers and other members of petitioners’ permitting team this work had to be completed by petitioners before they could file a complete application with the department the application required petitioners to provide evidence of ownership governmental reassurances engineering computations surveys of the property and detailed construction site and planting plans the work petitioners were required to complete before filing the application was extensive and required the labor of multiple building and design professionals this work took place throughout and petitioners undertook significant work in preparing to obtain a construction permit and that work was a necessary component of the overall process of construction we hold that the property was under construction as a residence during and subsequent events that prevented completion of a qualified_residence respondent contends that because petitioners sold the property in before completion of a residence that was ready for occupancy petitioners failed to satisfy the requirement that the property must become a qualified_residence as of the time the residence is ready for occupancy see sec_1_163-10t temporary income_tax regs supra we find this contention unpersuasive sec_1_163-10t and ii temporary income_tax regs supra allows qualified_residence_interest to be deducted for the 24-month period following the commencement of construction in the event the residence under construction has not been completed and is not ready for occupancy by the end of the 24-month period the residence under construction ceases to qualify under paragraph p i after that 24-month period ends if petitioners intended to claim the deduction for qualified_residence_interest during the construction_period they had to claim it on their returns for the years immediately following the commencement of construction in date it is a well-known principle that each taxable_year stands alone and is evaluated separately 340_us_590 55_tc_28 in evaluating each year on its own it would be impossible for 6although the example in sec_1_163-10t temporary income_tax regs supra provides that a residence under construction ceases to qualify under par p i for periods beyond the end of the 24-month period it also provides that the ongoing construction of a qualified_residence beyond that period does not affect a taxpayer’s right to claim the deduction for the entire months the example describes a situation where construction began on date and the residence did not become ready for occupancy until date the regulation acknowledges that the fact that the residence was not ready for occupancy until more than months had passed from the date that construction began had no bearing on the taxpayer’s ability to claim the deduction for the first months of the construction_period petitioners or the internal_revenue_service to have known that the proposed residence would never become ready for occupancy the appropriateness of the deductions petitioners claimed should be evaluated on the basis of the facts and circumstances as they existed in and events beyond petitioners’ control occurred in subsequent years and prevented petitioners from completing a residence we hold that petitioners’ planned residence was under construction during and for the purpose of sec_1_163-10t temporary income_tax regs supra therefore petitioners are entitled to the claimed mortgage interest deductions for the taxable years and to reflect the foregoing decision will be entered for petitioners 7indeed the regulation does not recognize that the residence under construction became a qualified_residence within a specified period and does not address the situation where the residence under construction never becomes ready for occupancy the regulation requires only that the residence becomes a qualified_residence as of the time that the residence is ready for occupancy sec_1_163-10t temporary income_tax regs supra
